Exhibit 10.1

 

INVESTMENT ADVISORY AGREEMENT

BETWEEN

TRIPLEPOINT PRIVATE VENTURE CREDIT INC.

AND

TRIPLEPOINT ADVISERS LLC

 

Investment Advisory Agreement, dated as of May 27, 2020 (this “Agreement”), by
and between TRIPLEPOINT PRIVATE VENTURE CREDIT INC., a Maryland corporation (the
“Corporation”), and TRIPLEPOINT ADVISERS LLC, a Delaware limited liability
company (the “Adviser”).

 

WHEREAS, the Corporation was initially organized as a Maryland limited liability
company, TriplePoint Global Venture Credit, LLC, and converted to a Maryland
corporation, TriplePoint Private Venture Credit Inc. (the “Conversion”),
immediately following and on the same day that the Corporation filed its
election to be treated as a business development company under the Investment
Company Act of 1940, as amended (the “Investment Company Act”);

 

WHEREAS, references to the Corporation in this Agreement that relate to actions
taken by the Corporation prior to the Conversion, include relevant actions taken
by the Corporation’s predecessor entity, TriplePoint Global Venture Credit, LLC;

 

WHEREAS, the Corporation has filed a registration statement on Form 10 (the
“Registration Statement”) to register its common stock under the Securities
Exchange Act of 1934, as amended, and is separately offering shares of such
common stock for sale in a concurrent private offering of such common stock (the
“Offering”);

 

WHEREAS, the Corporation will operate as a closed-end, externally managed,
non-diversified management investment company that has elected to be treated as
a business development company under the Investment Company Act;

 

WHEREAS, the Adviser is registered as an investment adviser under the Investment
Advisers Act of 1940, as amended (the “Investment Advisers Act”); and

 

WHEREAS, the Corporation desires to retain the Adviser to furnish investment
advisory services to the Corporation on the terms and conditions hereinafter set
forth, and the Adviser wishes to be retained to provide such services; and

 

WHEREAS, this Agreement has been approved in accordance with the provisions of
the Investment Company Act.

 





 

 

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the Corporation and the Adviser hereby
agree as follows:

 

1.            Duties of the Adviser.

 

(a)            The Corporation hereby employs the Adviser to act as the
investment adviser to the Corporation and to manage the investment and
reinvestment of the assets of the Corporation, subject to the supervision of the
board of directors of the Corporation (the “Board”), for the period and upon the
terms herein set forth, (i) in accordance with the investment objective,
policies and restrictions that are set forth in the Corporation’s private
placement memorandum, registration statement or other filing submitted or filed
by the Corporation with the Securities and Exchange Commission, (ii) in
accordance with the Investment Company Act, the Investment Advisers Act and all
other applicable law and (iii) in accordance with the Corporation’s articles of
incorporation and bylaws as the same may be amended from time to time. Without
limiting the generality of the foregoing, the Adviser shall, during the term and
subject to the provisions of this Agreement:

 

(i)            determine the composition of the portfolio of the Corporation,
the nature and timing of the changes therein and the manner of implementing such
changes;

 

(ii)            identify, evaluate and negotiate the structure of the
investments made by the Corporation;

 

(iii)            execute, close, service and monitor the Corporation’s
investments;

 

(iv)            determine the securities and other assets that the Corporation
will purchase, retain or sell;

 

(v)            perform due diligence on prospective investments; and

 

(vi)            provide the Corporation with such other investment advisory,
research and related services as the Corporation may, from time to time,
reasonably require for the investment of its assets.

 

To the extent consistent with the Investment Company Act and the Investment
Advisers Act, and subject to the supervision of the Board, the Adviser shall
have the power and authority on behalf of the Corporation to effectuate its
investment decisions for the Corporation, including the execution and delivery
of all documents relating to the Corporation’s investments and the placing of
orders for other purchase or sale transactions on behalf of the Corporation. In
the event that the Corporation determines to acquire debt financing or to
refinance existing debt financing, the Adviser shall arrange for such financing
on the Corporation’s behalf, subject to the oversight and approval of the Board.
If it is necessary for the Adviser to make investments on behalf of the
Corporation through a subsidiary or special purpose vehicle, the Adviser shall
have the authority to create or arrange for the creation of such subsidiary or
special purpose vehicle and to make such investments through such subsidiary or
special purpose vehicle (in accordance with the Investment Company Act).

 



2

 

 

(b)            The Adviser hereby accepts such employment and agrees during the
term hereof to render the services described herein for the amounts of
compensation provided herein.

 

(c)            Subject to the requirements of the Investment Company Act, the
Adviser is hereby authorized, but not required, to enter into one or more
sub-advisory agreements with other investment advisers (each, a “Sub-Adviser”)
pursuant to which the Adviser may obtain the services of the Sub-Adviser(s) to
assist the Adviser in fulfilling its responsibilities hereunder. Specifically,
the Adviser may retain a Sub-Adviser to recommend specific securities or other
investments based upon the Corporation’s investment objective and policies, and
work, along with the Adviser, in structuring, negotiating, arranging or
effecting the acquisition, retention or disposition of such investments and
monitoring investments on behalf of the Corporation, subject in all cases to the
oversight of the Adviser and the Corporation. The Adviser, and not the
Corporation, shall be responsible for any compensation payable to any
Sub-Adviser. Any sub-advisory agreement entered into by the Adviser shall be in
accordance with the requirements of the Investment Company Act, the Investment
Advisers Act and other applicable federal and state law.

 

(d)            For all purposes herein provided, the Adviser shall be deemed to
be an independent contractor and, except as expressly provided or authorized
herein, shall have no authority to act for or represent the Corporation in any
way or otherwise be deemed an agent of the Corporation.

 

(e)            The Adviser shall keep and preserve, in the manner and for the
period that would be applicable to investment companies registered under the
Investment Company Act, any books and records relevant to the provision of its
investment advisory services to the Corporation, shall specifically maintain all
books and records in accordance with Section 31(a) of the Investment Company Act
with respect to the Corporation’s portfolio transactions and shall render to the
Board such periodic and special reports as the Board may reasonably request. The
Adviser agrees that all records that it maintains for the Corporation are the
property of the Corporation and shall surrender promptly to the Corporation any
such records upon the Corporation’s request, provided that the Adviser may
retain a copy of such records.

 

2.            Corporation’s Responsibilities and Expenses Payable by the
Corporation. All investment professionals of the Adviser and its staff, when and
to the extent engaged in providing investment advisory and management services
hereunder, and the compensation and routine overhead expenses of such personnel
allocable to such services, shall be provided and paid for by the Adviser and
not by the Corporation. The Corporation shall bear all other costs and expenses
of its operations and transactions, including, without limitation, those
relating to:

 

(a)            organization of the Corporation, including the Corporation’s
predecessor, and expenses relating to the Offering and the concurrent private
placement of preferred stock of the Corporation of up to $2.0 million (the “O &
O Cap”). The Adviser has agreed to pay for all such expenses in excess of the
O & O Cap and all placement fees and related expenses in connection with the
Offering to the placement agents;

 



3

 

 

(b)            calculations of the net asset value of the Corporation (including
the cost and expenses of any independent valuation firm);

 

(c)            indemnification payments;

 

(d)            providing managerial assistance to those portfolio companies that
request it;

 

(e)            marketing expenses;

 

(f)            expenses relating to the development and maintenance of the
Corporation’s website;

 

(g)            fees and expenses incurred by the Adviser and payable to third
parties, including agents, consultants or other advisers, in connection with
monitoring the financial and legal affairs of the Corporation and in monitoring
the Corporation’s investments, performing due diligence on prospective portfolio
companies or otherwise relating to, or associated with, evaluating and making
investments;

 

(h)            interest payable on debt, if any, incurred by the Corporation to
finance its investments and expenses related to unsuccessful portfolio
acquisition efforts;

 

(i)            offerings of the common stock and other securities of the
Corporation (other than as described in clause (a) above);

 

(j)            investment advisory fees payable to the Adviser;

 

(k)            administration fees, expenses and/or payments payable under the
administration agreement dated as of even date herewith (the “Administration
Agreement”), between the Corporation and TriplePoint Administrator LLC (the
“Administrator”), the Corporation’s administrator;

 

(l)            fees payable to third parties, including agents, consultants and
other advisors, relating to, or associated with, evaluating and making
investments, including costs associated with meeting potential financial
sponsors;

 

(m)            fees payable to transfer agents and dividend agents and custodial
fees and expenses;

 

(n)            federal and state registration fees;

 

(o)            all costs of registration of the Corporation’s securities with
appropriate regulatory agencies;

 

(p)            all costs of listing the Corporation’s securities on any
securities exchange;

 

(q)            U.S. federal, state and local taxes;

 



4

 

 

(r)            independent directors’ fees and expenses;

 

(s)            costs of preparing and filing reports or other documents required
by the Securities and Exchange Commission (the “SEC”), the Financial Industry
Regulatory Authority or other regulators;

 

(t)            costs of any reports, proxy statements or other notices to
stockholders, including printing costs;

 

(u)            costs associated with compliance obligations under the Investment
Company Act and any other relevant federal and state securities laws;

 

(v)            costs associated with individual or groups of stockholders;

 

(w)            the Corporation’s allocable portion of any fidelity bond,
directors’ and officers’ errors and omissions liability insurance policies, and
any other insurance premiums;

 

(x)            direct costs and expenses of administration, including printing,
mailing, long distance telephone, copying, secretarial and other staff,
independent auditors and outside legal costs; and

 

(y)            any and all other expenses incurred by the Corporation or the
Administrator in connection with administering the Corporation’s business,
including payments made under the Administration Agreement based upon the
Corporation’s allocable portion of the Administrator’s overhead in performing
its obligations under the Administration Agreement, including rent and the
allocable portion of the cost of the Corporation’s chief compliance officer and
chief financial officer and their respective staffs.

 

3.            Compensation of the Adviser. The Corporation agrees to pay, and
the Adviser agrees to accept, as compensation for the investment advisory and
management services provided by the Adviser hereunder, a fee consisting of two
components: a base management fee (the “Base Management Fee”) and an incentive
fee (the “Incentive Fee”), each as hereinafter set forth. The Corporation shall
make any payments due hereunder to the Adviser or to the Adviser’s designee as
the Adviser may otherwise direct. To the extent permitted by applicable law, the
Adviser may elect, or adopt a deferred compensation plan pursuant to which it
may elect to defer all or a portion of its fees hereunder for a specified period
of time.

 

The Base Management Fee shall be calculated at an annual rate equal to 1.75% of
the Corporation’s average invested equity capital (as defined below) as of the
end of the then-current quarter and the prior calendar quarter (and in the case
of the first quarter, the invested equity capital as of such quarter-end). For
this purpose, “invested equity capital” means the amounts drawn on the
Corporation’s Capital Commitments. The Corporation’s Capital Commitments shall
mean the aggregate of all investors’ commitments to purchase shares of the
Corporation’s common stock, pursuant to subscription agreements between such
investors and the Corporation, as of the most recent close of a private offering
by the Corporation.

 



5

 

 

Following the consummation of an IPO, the base management fee will be calculated
at an annual rate of 1.75% of the Corporation’s average adjusted gross assets,
including assets purchased with borrowed funds. The Base Management Fee shall be
calculated based on the average value of the gross assets of the Corporation at
the end of the two most recently completed calendar quarters. The Base
Management Fee for any partial month or quarter shall be appropriately pro-rated
(based on the number of days actually elapsed at the end of such partial month
or quarter relative to the total number of days in such month or quarter). The
term “IPO” shall mean the listing of shares of the Corporation’s common stock on
a national securities exchange, including in connection with an initial public
offering.

 

For services rendered under this Agreement, the Base Management Fee shall be
payable quarterly in arrears.

 

(a)            The Incentive Fee shall be calculated and paid as set forth on
Schedule A hereto as such schedule may be amended from time to time.

 

4.            Representations and Covenants of the Adviser. The Adviser hereby
covenants that it is registered as an investment adviser under the Investment
Advisers Act and that it will maintain such registration for as long as it acts
as the Adviser under this Agreement. The Adviser hereby agrees that its
activities shall at all times be in compliance in all material respects with all
applicable federal and state laws governing its operations and investments.

 

5.            Excess Brokerage Commissions. The Adviser hereby represents, to
the fullest extent now or hereafter permitted by law, to cause the Corporation
to pay a member of a national securities exchange, broker or dealer an amount of
commission for effecting a securities transaction in excess of the amount of
commission another member of such exchange, broker or dealer would have charged
for effecting such transaction if the Adviser determines, in good faith and
taking into account such factors as price (including the applicable brokerage
commission or dealer spread), size of order, difficulty of execution, and
operational facilities of the firm and the firm’s risk and skill in positioning
blocks of securities, that the amount of such commission is reasonable in
relation to the value of the brokerage and/or research services provided by such
member, broker or dealer, viewed in terms of either that particular transaction
or its overall responsibilities with respect to the Corporation’s portfolio, and
constitutes the best net result for the Corporation.

 

6.            Limitations on the Employment of the Adviser. The services of the
Adviser to the Corporation are not, and shall not be, exclusive. The Adviser may
engage in any other business or render similar or different services to others
including, without limitation, the direct or indirect sponsorship or management
of other investment based accounts or commingled pools of capital, however
structured, having investment objectives similar to those of the Corporation;
provided that its services to the Corporation hereunder are not impaired
thereby. Nothing in this Agreement shall limit or restrict the right of any
officer, manager, member, partner, employee, controlling person or agent of the
Adviser to engage in any other business or to devote his or her time and
attention in part to any other business, whether of a similar or dissimilar
nature, or to receive any fees or compensation in connection therewith
(including fees for serving as a director of, or providing consulting services
to, one or more of the portfolio companies of the Corporation, subject at all
times to applicable law). So long as this Agreement or any extension, renewal or
amendment hereof remains in effect, the Adviser shall be the only investment
adviser for the Corporation, subject to the Adviser’s right to enter into
sub-advisory agreements. The Adviser assumes no responsibility under this
Agreement other than to render the services called for hereunder. It is
understood that directors, officers, employees and stockholders of the
Corporation are or may become interested in the Adviser and its affiliates, as
directors, officers, managers, members, partners, employees, controlling
persons, agents or otherwise, and that the Adviser and directors, officers,
managers, members, partners, employees, controlling persons, agents and
stockholders of the Adviser and its affiliates are or may become similarly
interested in the Corporation as stockholders or otherwise.

 



6

 

 

Subject to any restrictions prescribed by law, by the provisions of the Code of
Ethics of the Corporation and the Adviser and by the Adviser’s Allocation
Policy, the Adviser and its members, officers, managers, employees and agents
shall be free from time to time to acquire possess manage and dispose of
securities or other investment assets for their own accounts, for the accounts
of their family members, for the account of any entity in which they have a
beneficial interest or for the accounts of others for whom they may provide
investment advisory, brokerage or other services (collectively, “Managed
Accounts”), in transactions that may or may not correspond with transactions
effected or positions held by the Corporation or to give advice and take action
with respect to Managed Accounts that differs from advice given to, or action
taken on behalf of, the Corporation; provided that the Adviser allocates
investment opportunities to the Corporation, over a period of time on a fair and
equitable basis compared to investment opportunities extended to other Managed
Accounts. The Adviser is not, and shall not be, obligated to initiate the
purchase or sale for the Corporation of any security that the Adviser and its
members, officers, managers, employees and agents may purchase or sell for its
or their own accounts or for the account of any other client if, in the opinion
of the Adviser, such transaction or investment appears unsuitable or undesirable
for the Corporation. Moreover, subject to compliance with the Investment Company
Act and the Investment Advisers Act, it is understood that when the Adviser
determines that it would be appropriate for the Corporation and one or more
Managed Accounts to participate in the same investment opportunity, the Adviser
shall seek to execute orders for the Corporation and for such Managed
Account(s) on a basis that the Adviser considers to be fair and equitable over
time. In such situations, the Adviser may (but is not required to) place orders
for the Corporation and each Managed Account simultaneously or on an aggregated
basis. If all such orders are not filled at the same price, the Adviser may
cause the Corporation and each Managed Account to pay or receive the average of
the prices at which the orders were filled for the Corporation and all relevant
Managed Accounts on each applicable day. If all such orders cannot be fully
executed under prevailing market conditions, the Adviser may allocate the
investment opportunities among participating accounts in a manner that the
Adviser considers equitable, taking into account, among other things, the size
of each account, the size of the order placed for each account and any other
factors that the Adviser deems relevant.

 

7.            Responsibility of Dual Directors, Officers and/or Employees. If
any person who is a member, officer, manager, employee or agent of the Adviser
or the Administrator is or becomes a director, officer and/or employee of the
Corporation and acts as such in any business of the Corporation, then such
manager, partner, officer and/or employee of the Adviser or the Administrator
shall be deemed to be acting in such capacity solely for the Corporation and not
as a manager, partner, officer and/or employee of the Adviser or the
Administrator or under the control or direction of the Adviser or the
Administrator, even if paid by the Adviser or the Administrator.

 



7

 

 

8.            Limitation of Liability of the Adviser; Indemnification. The
Adviser (and its officers, managers, members, partners, employees, controlling
persons, agents, and any other person or entity affiliated with the Adviser)
shall not be liable to the Corporation for any action taken or omitted to be
taken by the Adviser in connection with the performance of any of its duties or
obligations under this Agreement or otherwise as an investment adviser of the
Corporation, except to the extent specified in Section 36(b) of the Investment
Company Act concerning loss resulting from a breach of fiduciary duty (as the
same is finally determined by judicial proceedings) with respect to the receipt
of compensation for services, and the Corporation shall indemnify, defend and
protect the Adviser (and its officers, managers, members, partners, employees,
controlling persons, agents, and any other person or entity affiliated with the
Adviser, including without limitation the Administrator, each of whom shall be
deemed a third party beneficiary hereof) (collectively, the “Indemnified
Parties”) and hold them harmless from and against all damages, liabilities,
costs and expenses (including reasonable attorneys’ fees and amounts reasonably
paid in settlement) incurred by the Indemnified Parties in or by reason of any
pending, threatened or completed action, suit, investigation or other proceeding
(including an action or suit by or in the right of the Corporation or its
stockholders) arising out of or otherwise based upon the performance of any of
the Adviser’s duties or obligations under this Agreement or otherwise as an
investment adviser of the Corporation. Notwithstanding the preceding sentence of
this Paragraph 9 to the contrary, nothing contained herein shall protect or be
deemed to protect the Indemnified Parties against or entitle or be deemed to
entitle the Indemnified Parties to indemnification in respect of, any liability
to the Corporation or its stockholders to which the Indemnified Parties would
otherwise be subject by reason of criminal conduct, willful misfeasance, bad
faith or gross negligence in the performance of the Adviser’s duties or by
reason of the reckless disregard of the Adviser’s duties and obligations under
this Agreement (to the extent applicable, as the same shall be determined in
accordance with the Investment Company Act and any interpretations or guidance
by the SEC or its staff thereunder). Notwithstanding anything contrary in this
Agreement, for so long as the Corporation is subject to the Investment Company
Act, the Corporation shall not advance an Indemnified Party any expenses to the
extent such advancement would violate the Investment Company Act.

 

9.            Effectiveness, Duration and Termination of Agreement. This
Agreement shall become effective as of the first date above written. This
Agreement shall remain in effect for two years, and thereafter shall continue
automatically for successive annual periods, provided that such continuance is
specifically approved at least annually by (a) the vote of the Board, or by the
vote of a majority of the outstanding voting securities of the Corporation and
(b) the vote of a majority of the Corporation’s directors who are not parties to
this Agreement or “interested persons” (as such term is defined in
Section 2(a)(19) of the Investment Company Act) of any such party, in accordance
with the requirements of the Investment Company Act. This Agreement may be
terminated at any time, without the payment of any penalty, upon 60 days’
written notice, by the vote of a majority of the outstanding voting securities
of the Corporation, or by the vote of the Corporation’s directors or by the
Adviser. This Agreement shall automatically terminate in the event of its
“assignment” (as such term is defined for purposes of Section 15(a)(4) of the
Investment Company Act). The provisions of Section 9 of this Agreement shall
remain in full force and effect, and the Adviser shall remain entitled to the
benefits thereof, notwithstanding any termination of this Agreement. Further,
notwithstanding the termination or expiration of this Agreement as aforesaid,
the Adviser shall be entitled to any amounts owed under Section 3 through the
date of termination or expiration and Section 9 shall continue in force and
effect and apply to the Adviser and its representatives as and to the extent
applicable.

 



8

 

 

10.            Notices. All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given if personally delivered
with proof of delivery thereof (any notice or communication so delivered being
deemed to have been received at the time delivered), or sent by United States
certified mail, return receipt requested, postage prepaid (any notice or
communication so sent being deemed to have been received two business days after
mailing in the United States), with failure or refusal to accept delivery to
constitute delivery for all purposes of this Agreement, addressed to the
respective parties as follows:

 

If to the Corporation, to:

 

TriplePoint Private Venture Credit Inc.
Attention: Sajal K. Srivastava
2755 Sand Hill Road
Suite 150
Menlo Park, California 94025

 

If to the Adviser, to:

 

TriplePoint Advisers LLC
Attention: Sajal K. Srivastava
2755 Sand Hill Road
Suite 150
Menlo Park, California 94025

 

with a copy to (which shall not constitute notice):

 

Harry S. Pangas
Dechert LLP
1900 K Street, NW
Washington, DC 20006-1110

 

11.            Amendments. This Agreement may be amended by mutual consent, but
the consent of the Corporation must be obtained in conformity with the
requirements of the Investment Company Act.

 

12.            Entire Agreement. This Agreement contains the entire agreement
and understanding among the parties hereto with respect to the subject matter of
this Agreement, and supersedes all prior and contemporaneous agreements,
understandings, inducements and conditions, express or implied, oral or written,
of any nature whatsoever with respect to the subject matter of this Agreement.
The express terms of this Agreement control and supersede any course of
performance and/or usage of the trade inconsistent with any of the terms of this
Agreement.

 

13.            Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York. Notwithstanding the
foregoing, nothing herein shall be construed in any manner inconsistent with the
Investment Company Act, the Investment Advisers Act or any rule, regulation or
order of the SEC promulgated thereunder and applicable to the performance of the
services anticipated under this Agreement.

 



9

 

 

14.            Effect of Waiver or Consent. No failure to exercise and no delay
in exercising, on the part of any party hereto, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. No waiver of any provision hereunder shall be effective unless
it is in writing and is signed by the party asserted to have granted such
waiver.

 

15.            Binding Effect. This Agreement shall be binding on and inure to
the benefit of the parties, and their respective successors and permitted
assigns. Except as otherwise expressly provided herein, this Agreement is for
the sole benefit of the parties, and no other person shall have any rights,
benefits or remedies by reason of this Agreement, nor shall any party owe any
duty or obligation whatsoever to any such person (other than another party) by
virtue of this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



10

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date above written.

 

  TRIPLEPOINT PRIVATE VENTURE CREDIT INC.         By: /s/ Sajal K. Srivastava  
Name: Sajal K. Srivastava   Title:   President and Chief Investment Officer

 

  TRIPLEPOINT ADVISERS LLC       By: /s/ Sajal K. Srivastava     Name: Sajal K.
Srivastava     Title:   President

 

[Signature Page to Investment Advisory Agreement]

 





 

  

SCHEDULE A

 

Calculation and Payment of Incentive Fee

 

The Incentive Fee shall be calculated as provided below and payable
(i) quarterly in arrears or (ii) in the event that the Investment Advisory
Agreement is terminated, as of the termination date (each, a “Performance
Period”). The Adviser shall not be required to reimburse the Corporation for any
part of an Incentive Fee it receives that was based on accrued interest that the
Corporation accrues but never actually receives.

 

Incentive Fee Calculation

 

The incentive fee, which provides the Adviser with a share of the income that it
generates for us, will consist of two components—investment income and capital
gains—which are largely independent of each other, with the result that one
component may be payable even if the other is not payable.

 

Under the investment income component, the Corporation will pay the Adviser each
quarter 20.0% of the amount by which its pre-incentive fee net investment income
for the quarter exceeds a hurdle rate of 2.0% (which is 8.0% annualized) of the
Corporation’s net assets at the end of the immediately preceding calendar
quarter, subject to a “catchup” provision pursuant to which the Adviser receives
all of such income in excess of the 2.0% level but less than 2.5%. The effect of
the “catch-up” provision is that if pre-incentive fee net investment income
exceeds 2.5% in any calendar quarter, the Adviser receives 20.0% of the
Corporation’s pre-incentive fee net investment income as if the 2.0% hurdle rate
did not apply.

 

Pre-incentive fee net investment income does not include any realized capital
gains, realized capital losses or unrealized capital gains or losses. The
investment income component of the incentive fee will be subject to a total
return requirement, which will provide that no incentive fee in respect of the
Corporation’s pre-incentive fee net investment income will be payable except to
the extent that 20.0% of the cumulative net increase in net assets resulting
from operations over the then current and 11 preceding quarters (or if shorter,
the number of quarters that have occurred since the initial effective date of
this Agreement (the “Initial Effective Date”)) (in either case, the “Trailing
Twelve Quarters”) exceeds the cumulative incentive fees accrued and/or paid for
the 11 preceding quarters. In other words, any investment income incentive fee
that is payable in a calendar quarter is limited to the lesser of (i) 20.0% of
the amount by which the Corporation’s pre-incentive fee net investment income
for such calendar quarter exceeds the 2.0% hurdle, subject to the “catch-up”
provision and (ii) (x) 20.0% of the cumulative net increase in net assets
resulting from operations for the Trailing Twelve Quarters minus (y) the
cumulative incentive fees accrued and/or paid for the 11 preceding calendar
quarters. For the foregoing purpose, the “cumulative net increase in net assets
resulting from operations” is the sum of the Corporation’s pre-incentive fee net
investment income, realized gains and losses and unrealized appreciation and
depreciation for the Trailing Twelve Quarters. However, following the occurrence
(if any) of an IPO, the Trailing Twelve Quarters will be “reset” so as to
include, as of the end of any quarter, the calendar quarter then ending and the
11 preceding calendar quarters (or if shorter, the number of quarters that have
occurred since the IPO, rather than the number of quarters that have occurred
since the Initial Effective Date).

 



A-1

 

 

The capital gains component of the incentive fee will be determined and paid
annually in arrears at the end of each calendar year or, in the event of an
Advanced Liquidity Event (as defined below), the date on which the closing of
such Advanced Liquidity Event occurs. At the end of each calendar year (or upon
the effectuation of an Advanced Liquidity Event), the Corporation will pay the
Adviser (A) 20.0% of the difference, if positive, of the sum of its aggregate
cumulative realized capital gains, if any, computed net of aggregate cumulative
realized capital losses, if any, and aggregate cumulative unrealized capital
depreciation, in each case from the Initial Effective Date through the end of
such year (or the date on which an Advanced Liquidity Event occurs), less
(B) the aggregate amount of any previously paid capital gains incentive fees
from the Initial Effective Date until the end of such calendar year (or the date
on which an Advanced Liquidity Event occurs). For the foregoing purpose,
“aggregate cumulative realized capital gains” does not include any unrealized
capital appreciation. An Advanced Liquidity Event could include: (1) an IPO,
(2) a merger with another entity, including an affiliated company, subject to
any limitations under the Investment Company Act (a “Merger”) or (3) the sale of
all or substantially all of the assets of the Corporation (an “Asset Sale”).

 

Set forth below are illustrative examples of the Corporation’s quarterly
Incentive Fee calculation.

 

Examples of Quarterly Incentive Fee Calculation

 

Example 1: Income Portion of Incentive Fee before Total Return Requirement
Calculation:

 

Assumptions

 

•Hurdle rate1 = 2.0%

 

•Base management fee2 = 0.4375%

 

•Other expenses (legal, accounting, custodian, transfer agent, etc.)3 = 0.2%

 

Alternative 1

 

Additional Assumptions

 

•Investment income (including interest, dividends, fees, etc.) = 1.25%

 

•Pre-incentive fee net investment income (investment income – (base management
fee + other expenses)) = 0.6125%

 



 

1 Represents 8.0% annualized Hurdle Rate

2 Represents 1.75% annualized base management fee.

3 Excludes organizational and offering expenses.

 



A-2

 

 

Pre-incentive fee net investment income does not exceed hurdle rate, therefore
there is no incentive fee.

 

Alternative 2

 

Additional Assumptions

 

•Investment income (including interest, dividends, fees, etc.) = 2.90%

 

•Pre-incentive fee net investment income (investment income – (base management
fee + other expenses)) = 2.2625%

 

Pre-incentive fee net investment income exceeds hurdle rate, therefore there is
an incentive fee

 

Incentive Fee = (100% × “Catch-Up”) + (the greater of 0% AND (20.0% ×
(pre-incentive fee net investment income – 2.0%)))

 

= (100% × (2.2625% – 2.0%)) + 0%

 

= 100% × 0.2625%

 

= 0.2625%

 

Alternative 3

 

Additional Assumptions

 

•Investment income (including interest, dividends, fees, etc.) = 3.50%

 

•Pre-incentive fee net investment income (investment income – (base management
fee + other expenses)) = 2.8625%

 

Pre-incentive fee net investment income exceeds hurdle rate, therefore there is
an incentive fee

 

Incentive Fee = (100% × “Catch-Up”) + (the greater of 0% AND (20.0% ×
(pre-incentive fee net investment income – 2.5%)))

 

= (100% × (2.5% – 2.0%)) + (20.0% × (2.8625% – 2.5%))

 

= 0.5% + (20.0% × 0.3625%)

 

= 0.5% + 0.0725%

 

= 0.5725%

 



A-3

 

 

Example 2: Income Portion of Incentive Fee with Total Return Requirement
Calculation:

 

Assumptions

 

•Hurdle rate4 = 2.0%

 

•Base management fee5 = 0.4375%

 

•Other expenses (legal, accounting, custodian, transfer agent, etc.)6 = 0.2%

 

•Cumulative incentive compensation accrued and/or paid for the Trailing Twelve
Quarters = $9,000,000

 

Alternative 1

 

Additional Assumptions

 

•Investment income (including interest, dividends, fees, etc.) = 3.50%

 

•Pre-incentive fee net investment income (investment income – (base management
fee + other expenses)) = 2.8625%

 

•20% of cumulative net increase in net assets resulting from operations for the
Trailing Twelve Quarters = $8,000,000

 

Although pre-incentive fee net investment income exceeds the hurdle rate of 2.0%
(as shown in Alternative 3 of Example 1 above), no incentive fee is payable
because 20.0% of the cumulative net increase in net assets resulting from
operations for the Trailing Twelve Quarters did not exceed the cumulative income
and capital gains incentive fees accrued and/or paid for the Trailing Twelve
Quarters.

 

Alternative 2

 

Additional Assumptions

 

•Investment income (including interest, dividends, fees, etc.) = 3.50%

 

•Pre-incentive fee net investment income (investment income – (base management
fee + other expenses)) = 2.8625%

 

•20.0% of cumulative net increase in net assets resulting from operations for
the Trailing Twelve Quarters = $10,000,000

 



 

4 Represents 8.0% annualized Hurdle Rate

5 Represents 1.75% annualized base management fee.

6 Excludes organizational and offering expenses.

 



A-4

 

 

Because pre-incentive fee net investment income exceeds the hurdle rate of 2.0%
(as shown in Alternative 3 of Example 1 above) and because 20.0% of the
cumulative net increase in net assets resulting from operations for the Trailing
Twelve Quarters exceeds the cumulative income and capital gains incentive fees
accrued and/or paid for the Trailing Twelve Quarters, an incentive fee is
payable, provided that the incentive fee is limited to the lesser of (i) the
amount of the fee calculated as shown in Alternative 3 of Example 1 above and
(ii) (x) 20.0% of the cumulative net increase in net assets resulting from
operations for the Trailing Twelve Quarters minus (y) the cumulative incentive
fees accrued and/or paid for the period in the preceding eleven calendar
quarters (or portion thereof) that comprise the Trailing Twelve Quarters.

 

Examples of Calculation of Capital Gains Portion of Incentive Fee

 

Alternative 1:

 

Assumptions

 

• Year 1: $20.0 million investment made in Company A, or “Investment A,” and
$30.0 million investment made in Company B, or “Investment B.”

 

• Year 2: Investment A sold for $50.0 million and fair market value, or “FMV,”
of Investment B determined to be $32.0 million

 

• Year 3: FMV of Investment B determined to be $25.0 million

 

• Year 4: Investment B sold for $31.0 million

 

The capital gains portion of the incentive fee would be:

 

• Year 1: None

 

• Year 2: Capital gains incentive fee of $6 million ($30 million realized
capital gains on sale of Investment A multiplied by 20.0%)

 

• Year 3: None; $5 million (20.0% multiplied by ($30 million cumulative capital
gains less $5 million cumulative capital loss)) less $6 million (previous
capital gains fee paid in Year 2)

 

• Year 4: Capital gains incentive fee of $0.2 million; $6.2 million ($31 million
cumulative realized capital gains multiplied by 20.0%) less $6 million (capital
gains fee paid in Year 2)

 



A-5

 

 

Alternative 2

 

Assumptions

 

• Year 1: $20.0 million investment made in Company A, or “Investment A,” $30.0
million investment made in Company B, or “Investment B,” and $25.0 million
investment made in Company C, or “Investment C.”

 

• Year 2: Investment A sold for $50.0 million, FMV of Investment B determined to
be $25.0 million and FMV of Investment C determined to be $25.0 million

 

• Year 3: FMV of Investment B determined to be $27.0 million and Investment C
sold for $30.0 million

 

• Year 4: FMV of Investment B determined to be $35.0 million

 

• Year 5: Investment B sold for $20.0 million

 

The capital gains portion of the incentive fee would be:

 

• Year 1: None

 

• Year 2: Capital gains incentive fee of $5 million; 20.0% multiplied by $25
million ($30 million realized capital gains on Investment A less $5 million
unrealized capital loss on Investment B)

 

• Year 3: Capital gains incentive fee of $1.4 million; $6.4 million (20.0%
multiplied by $32 million ($35 million cumulative realized capital gains less $3
million unrealized capital loss on Investment B)) less $5 million capital gains
fee received in Year 2

 

• Year 4: None

 

• Year 5: None; $5 million of capital gains incentive fee (20.0% multiplied by
$25 million (cumulative realized capital gains of $35 million less realized
capital losses of $10 million)) less $6.4 million cumulative capital gains fee
paid in Year 2 and Year 3

 



A-6

 